Title: From George Washington to Timothy Pickering, 4 January 1799
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 4th Jan. 1799

If you should have conceived, that the letters I have written to you since my retirement from the Chair of Government, worth the room they would take up in your Beaureau; and can readily lay your hands upon one written on the 6th of February in the past year, I would thank you for a copy of the last page thereof.
A Press copy was taken of that letter; and all of it, except the last page, sufficiently legible; but that page is so entirely the reverse, as not to be understood, or made out by the context.
Mrs Washington and Miss Custis unite with me in offering you the compliments of the Season—and in wishing that Mrs Pickering, yourself and family may see the return of many, very many happy New Years. I am always Yr Obedt & Affecte Servt

Go: Washington

